704 N.W.2d 75 (2005)
474 Mich. 874-79
FERGUSON
v.
PIONEER STATE MUT. OF MICHIGAN.
No. 129386.
Supreme Court of Michigan.
September 29, 2005.
Application for Leave to Appeal.
SC: 129386, COA: 260876.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 16, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the August 16, 2005 order of the Court of Appeals and ORDER that proceedings in the Genesee Circuit Court are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
We do not retain jurisdiction.